Exhibit (10)(a)
CMS INCENTIVE COMPENSATION PLAN
FOR CMS ENERGY
AND ITS SUBSIDIARIES

 



--------------------------------------------------------------------------------



 



CMS INCENTIVE COMPENSATION PLAN FOR CMS ENERGY
AND ITS SUBSIDIARIES

I.   GENERAL PROVISIONS

  1.1   Purpose. The purpose of the CMS Incentive Compensation Plan (“CMSICP
Plan” or “Plan”) is to:

  (a)   Provide an equitable and competitive level of compensation that will
permit CMS Energy (“Company”) and its subsidiaries to attract, retain and
motivate officers and employees.     (b)   No payments to Officers or Employees
in the form of incentive compensation shall be made unless pursuant to a plan
approved by the Committee on Compensation and Human Resources of the Board of
Directors of CMS Energy and after express approval of the Committee. This plan
shall be administered by the President and CEO of CMS Energy and the Benefit
Administration Committee.

  1.2   Effective Date. The initial effective date of the Plan is January 1,
2004. The Plan, as described herein, is amended and restated effective as of
January 1, 2009.     1.3   Definitions. As used in this CMSICP Plan, the
following terms have the meaning described below:

  (a)   “Annual Award” means an annual incentive award granted under the CMSICP
Plan.     (b)   “Base Salary” means the base salary on January 1 of a
Performance Year, except as impacted by a Change in Status as defined in
Article V. For purposes of the Plan, an Officer’s Base Salary must be subject to
annual review and annual approval by the Committee.     (c)   “CMS Energy” means
CMS Energy Corporation.     (d)   “Code” means the Internal Revenue Code of
1986, as amended.     (e)   “Code Section 162(m) Employee” means an employee
whose compensation is subject to the “Million Dollar Cap” under Code
Section 162(m). Generally, this is the CEO and the three highest paid executive
officers of the Company (other than the CEO and the CFO).     (f)   “Committee”
means the Committee on Compensation and Human Resources of the Board of
Directors of CMS Energy Corporation.

1



--------------------------------------------------------------------------------



 



  (g)   “Company” means CMS Energy.     (h)   “Deferred Annual Award” means the
amount deferred pursuant to Section 4.2.     (i)   “Disability” means that a
participant has terminated employment with the Company or a Subsidiary and is
disabled, as that term is defined under Code Section 409A and any applicable
regulations.     (j)   “Leave of Absence” for purposes of this CMSICP Plan means
a leave of absence that has been approved by the Plan Administrator.     (k)  
“Officer” means an employee of the Company or a Subsidiary in Salary Grade “E-3”
or higher.     (l)   “Payment Event” means the time at which a Deferred Annual
Award may be paid pursuant to Section 4.2.     (m)   “Payment Term” means the
length of time for payment of a Deferred Annual Award under Section 4.2.     (n)
  “Pension Plan” means the Pension Plan for Employees of Consumers Energy and
Other CMS Energy Companies.     (o)   “Performance Year” means the calendar year
prior to the year in which an Annual Award is made by the Committee.     (p)  
“Plan Administrator” for Officer participants means the President and Chief
Executive Officer of CMS Energy, under the general direction of the Committee.
For all other participants and for purposes of administering Deferred Amounts
under Section 4.2, the Plan Administrator is the Benefits Administration
Committee appointed by the Chief Executive Officer and the Chief Financial
Officer as authorized by the Board of Directors.     (q)   “Retirement” means
that a Plan participant is no longer an active employee and qualifies for a
retirement benefit other than a deferred vested retirement benefit under the
Pension Plan. For a participant ineligible for coverage under the Pension Plan
and covered instead under the Defined Company Contribution Plan, retirement
occurs when there is a Separation from Service on or after age 55 with 5 or more
years of service.     (r)   “Separation from Service” means an Employee retires
or otherwise has a separation from service from the Company as defined under
Code Section 409A and any applicable regulations. The Plan Administrator will
determine, consistent with the requirements of Code Section 409A and any
applicable regulations, to what extent a person on a leave of absence, including
on paid

2



--------------------------------------------------------------------------------



 



      sick leave pursuant to Company policy, has incurred a Separation from
Service. Notwithstanding the above, a Separation from Service will occur
consistent with the Regulation 1.409A-1(h) when it is reasonably anticipated
that the level of service provided by the Employee will be no more than 45% of
the average level of bona fide service performed by the Employee over the
immediately preceding 36 month period.     (s)   “Subsidiary” means any direct
or indirect subsidiary of the Company.

  1.4   Eligibility. Officers of CMS Energy and/or Consumers Energy and U.S.
Employees who do not participate in a broad based incentive plan contingent upon
objectives and performance unique to the employees’ subsidiary, affiliate, site
and/or business unit, are eligible for participation in the CMSICP Plan
(“Employee”). An individual listed on the Company payroll records as a contract
employee is not eligible for this Plan.     1.5   Administration of the Plan.

  (a)   The Plan is administered by the President and Chief Executive Officer of
CMS Energy under the general direction of the Committee.     (b)   The
Committee, will normally approve performance goals in January of the Performance
Year, but no later than March 30th of the Performance Year.     (c)   The
Committee, no later than March 1st of the calendar year following the
Performance Year, will review for approval proposed Annual Awards for the total
of all CMSICP Officer participants, as recommended by the President and CEO of
CMS Energy. All proposed Annual Awards are subject to approval of the Committee.
Before the payment of any Annual Awards, the Company’s outside auditors and the
Committee will certify in writing that the performance goals were in fact
satisfied in accordance with Code Section 162(m).     (d)   The Committee
reserves the right to modify the performance goals with respect to unforeseeable
circumstances or otherwise exercise discretion with respect to proposed Annual
Awards as it deems necessary to maintain the spirit and intent of the CMSICP
Plan, provided that such discretion will be to decrease or eliminate, not
increase, Annual Awards in the case of any Code Section 162(m) Employees. The
Committee also reserves the right in its discretion to not pay Annual Awards for
a Performance Year. All decisions of the Committee are final.

II.   CORPORATE PERFORMANCE GOALS

  2.1   In General. Corporate performance goals are established in two areas:
(1) the adjusted net income per outstanding CMS Energy share (EPS); and (2) the
Corporate Free Cash Flow of CMS Energy (CFCF).

3



--------------------------------------------------------------------------------



 



  2.2   Plan Performance Factor. The plan performance factor used to calculate
an Annual Award is based on the results of the corporate performance goals and
is capped at two times the standard award amount. The Plan Performance Factor is
established in a table relating specific performance results in the areas of EPS
and CFCF to specific performance goals. This table shall be created by the
Committee for each Performance Year.

III.   ANNUAL AWARD FORMULA

  3.1   Officers’ Annual Awards. Annual Awards for each eligible Officer will be
based upon a percentage of the Officer’s Base Salary for the Performance Year
times the Plan performance factor for the year as determined under 2.2 above.
The standard award percentages are set forth in the table below. The maximum
amount that can be awarded under this Plan for any Code Section 162(m) Employee
will not exceed $2.5 Million in any one Performance Year. The total amount of an
CMSICP participant Officer’s Annual Award shall be computed according to the
annual award formula set forth in Section 3.2.

                      Salary   Percentage Position   Grade   of Base Salary
President & CEO
    E-9       100 %
President, Consumers Energy
    E-8       60 %
Executive Vice Pres
    E-7       55 %
Senior Vice President
    E-6       50 %
Senior Vice President
    E-5       45 %
Vice President
    E-4       40 %
Vice President
    E-3       35 %

  3.2   Calculation of Award. Annual Awards for Officer, CMSICP participants
will be calculated and made as follows:

Annual Award = Base Salary times
Standard Award Percentage times Plan Performance Factor

      In addition, each Annual Award for Officers of Consumers Energy Company
may be modified based on the results achieved for the Consumers Energy Annual
Employee Incentive Compensation Plan. If the Consumers Energy Annual Employee
Incentive Compensation Plan does not pay out an award for the same Performance
Year, then the Annual Award, if any, earned under this Plan will be reduced by
10%. If the Consumers Energy Annual Employee Incentive Compensation Plan pays
out an award for the same Performance Year based on achievement of some, but not
all, of the established objectives, then there is no modification of awards
under this Plan. If however, the Consumers Energy Annual Employee Incentive
Compensation Plan pays out an award for the same Performance Year based on
achievement of 100% of the established objectives, then the Annual Award, if
any, earned under this Plan will

4



--------------------------------------------------------------------------------



 



      be increased by up to 10%, provided, however, that no such increase will
cause the Annual Award to exceed the maximum of two times the standard award
amount.     3.3   Employees’ Annual Awards. Annual Awards for eligible Employee,
CMSICP participants will be based upon a standard award as set forth in the
table below. The total amount of an Employee Annual Award shall be computed
according to the annual award formula set forth in Section 3.4.

                  Salary   Standard Award Amount Grade   Full time   Part time
25
  $ 37,000          
24
  $ 36,500          
23
  $ 22,500          
22
  $ 22,000          
21
  $ 13,500          
20
  $ 13,000          
19
  $ 12,500          
18
  $ 2,000     $ 1,000  
17
  $ 1,750     $ 875  
16
  $ 1,500     $ 750  
15
  $ 1,350     $ 675  
14
  $ 1,200     $ 600  
13
  $ 1,150     $ 575  
12
  $ 1,100     $ 550  
11
  $ 1,050     $ 525  
10
  $ 1,000     $ 500  
9
  $ 950     $ 475  
8
  $ 900     $ 450  
7
  $ 850     $ 425  
6
  $ 800     $ 400  
5
  $ 750     $ 375  
4
  $ 700     $ 350  
3
  $ 650     $ 325  
2
  $ 600     $ 300  
1
  $ 550     $ 275  

  3.4   Calculation of Award. Annual Awards for CMSICP participants will be
calculated and made as follows:

Annual Award = Standard Award Amount times Plan Performance Factor

IV.   PAYMENT OF ANNUAL AWARDS

  4.1   Cash Annual Award. All Annual Awards for a Performance Year will be paid
in cash after certification by the outside auditors of the Company and the
Committee that the performance goals have been satisfied, but not later than
March 15th of the calendar year following the Performance Year provided that the
Annual Award for a

5



--------------------------------------------------------------------------------



 



      particular Performance Year has not been deferred voluntarily pursuant to
Section 4.2. The amounts required by law to be withheld for income and
employment taxes will be deducted from the Annual Award payments. All Annual
Awards become the obligation of the company on whose payroll the
Officer/Employee is enrolled at the time the Committee makes the Annual Award.  
  4.2   Deferred Annual Awards.

  (a)   The payment of all or any portion (rounded to an even multiple of 10%)
of a cash Annual Award may be deferred voluntarily at the election of an
individual Plan participant in salary grades 19-25 and E-3 — E-9. Any such
deferral will be net of any applicable FICA or FUTA taxes. A separate
irrevocable election must be made prior to the Performance Year. Any Annual
Award made by the Committee after termination of employment of a participant or
retirement of a participant will be paid in accordance with any deferral
election made within the enrollment period.     (b)   At the time the
participant makes a deferral election he or she must select the payment options
(including the Payment Event as set forth at (c) below and the Payment Term as
set forth at (d) below) applicable to the Deferred Annual Award for the
Performance Year, as well as any earnings or income attributable to such
amounts. The payment options elected will apply only to that year’s Deferred
Annual Award and will not apply to any previous Deferred Annual Award or to any
subsequent Deferred Annual Award. Any participant who elects to defer all or a
portion of an Annual Award and who fails to select a Payment Event or a Payment
Term will be presumed to have elected a Payment Event of Separation from Service
in accordance with paragraph (c)(i) below and/or a Payment Term of a single sum.
    (c)   The Payment Event elected can be either:

  (i)   Separation from Service for any reason other than death. Payment will be
made, or begin, in the later of: (1) January of the year following the year of
the Separation from Service; or (2) the seventh month after the month of the
Separation from Service. Later installments, if any, will be paid in January of
the succeeding years;     (ii)   Payment upon attainment of a date certain that
is more than 1 year after the last day of the applicable Performance Year. Later
installments, if any, will be paid in January of the succeeding years; or    
(iii)   The earlier of (i) or (ii) above.

  (d)   Payment Term. At the time of electing to defer an Annual Award, the
participant must also elect how he or she wishes to receive any such payment
from among the following options (the participant may elect a separate Payment
Term for each Payment Event elected):

6



--------------------------------------------------------------------------------



 



  (i)   Payment in a single sum upon occurrence of the Payment Event.     (ii)  
Payment of a series of annual installment payments over a period from two
(2) years to fifteen (15) years following the Payment Event. Each installment
payment shall be equal to a fractional amount of the balance in the account the
numerator of which is one and the denominator of which is the number of
installment payments remaining. Although initially such installment payments
will be identical, actual payments may vary based upon investment performance.
For example, a series of 5 installment payments will result in a payout of 1/5
of the account balance in the first installment, 1/4 of the account balance
(including investment gains or losses since the first installment date) in the
second installment, etc.

  (e)   Changes to Payment Options. Once a payment option has been elected,
subsequent changes which would accelerate the receipt of benefits from the Plan
are not permitted, except that the Plan Administrator may at its discretion
accelerate payments to the extent permitted by Code Section 409A and applicable
regulations. A subsequent election to change the payment options related to a
Payment Event, in order to delay a payment or to change the form of a payment,
can only be made when all of the following conditions are satisfied:

  (i)   such election may not take effect until at least 12 months after the
date on which the election is made;     (ii)   the payment(s) with respect to
which such election is made is deferred for a period of not less than 5 years
from the date such payment would otherwise have been made (or, in the case of
installment payments under Section 4.2(d)(ii), 5 years from the date the first
installment was scheduled to be paid); and     (iii)   such election must be
made not less than 12 months before the date the payment was previously
scheduled to be made (or, in the case of installment payments under
Section 4.2(d)(ii), 12 months before the first installment was scheduled to be
paid), if the participant’s previous commencement date was a specified date.

  (f)   Investments. At the time of electing to voluntarily defer payment, the
participant must elect how the Deferred Annual Award will be treated by the
Company or Subsidiary. To the extent that any amounts deferred are placed in a
rabbi trust with an independent record keeper, a participant who has previously
deferred amounts under this Plan will automatically have his or her existing
investment profile apply to this deferral also. All determinations of the
available investment options by the Plan Administrator are final and binding
upon participants. A participant may change the investment elections at anytime
prior to the payment of the benefit, subject to any restrictions imposed

7



--------------------------------------------------------------------------------



 



      by the Plan Administrator, the plan record keeper or by any applicable
laws and regulations. A participant not making an election will have amounts
deferred treated as if in a Lifestyle Fund applicable to the participant’s age
65, rounded up, or such other investment as determined by the Benefit
Administration Committee. All gains and losses will be based upon the
performance of the investments selected by the participant from the date the
deferral is first credited to the nominal account. If the Company elects to fund
its obligation as discussed below, then investment performance will be based on
the balance as determined by the record keeper.     (g)   The amount of any
Deferred Annual Award is to be satisfied from the general corporate funds of the
company on whose payroll the Plan participant was enrolled prior to the payout
beginning and are subject to the claims of general creditors. This is an
unfunded nonqualified deferred compensation plan. To the extent the Company or
Subsidiary, as applicable, elects to place funds with a trustee to pay its
future obligations under this Plan, such amounts are placed for the convenience
of the Company or Subsidiary, remain the property of the Company or Subsidiary
and the participant shall have no right to such funds until properly paid in
accordance with the provisions of this Plan. For administrative ease and
convenience, such amounts may be referred to as participant accounts, but as
such are a notional account only and are not the property of the participant.
Such amounts remain subject to the claims of the creditors of the Company or
Subsidiary.     (h)   Payment in the Event of an Unforeseeable Emergency. The
participant may request that payments commence immediately upon the occurrence
of an unforeseeable emergency as that term is defined in Code Section 409A and
any applicable regulations. Generally, an unforeseeable emergency is a severe
financial hardship resulting from an illness or accident of the participant or
the participant’s spouse or dependent, loss of the participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the participant. A distribution on
account of unforeseeable emergency may not be made to the extent that such
emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the participant’s assets (without
causing severe financial hardship), or by cessation of deferrals under this
arrangement, the Savings Plan for Employees of Consumers Energy and other CMS
Energy Companies (the “Savings Plan”) or other arrangements. Distributions
because of an unforeseeable emergency shall not exceed the amount permitted
under Section 409A and accordingly are limited to the amount reasonably
necessary to satisfy the emergency need (after use of insurance proceeds,
liquidation of assets, etc.) plus an amount to pay taxes reasonably anticipated
as a result of the distribution. In the event any payment is made due to an
unforeseeable emergency, all deferral elections for the current Performance Year
will cease and the participant will not be eligible to make any deferral
elections under this Plan for the following Performance Year. For any

8



--------------------------------------------------------------------------------



 



      participant receiving a hardship withdrawal under the Savings Plan, all
deferral elections under this Plan for the current Performance Year will cease
and the participant will not be eligible to make any deferral elections under
this Plan for the following Performance Year.

  4.3   Payment in the Event of Death.

  (a)   A participant may name the beneficiary of his or her choice on a
beneficiary form provided by the Company or record keeper, and the beneficiary
shall receive, within 90 days of the participant’s death, in a single sum, all
payments credited to the participant in the event that the participant dies
prior to receipt of Deferred Annual Awards. If a beneficiary is not named or
does not survive the participant, the payment will be made to the participant’s
estate. In no event may any recipient designate a year of payment for an amount
payable upon the death of the participant.     (b)   A participant may change
beneficiaries at any time, and the change will be effective as of the date the
plan record keeper or Company accepts the form as complete. Neither the Company
nor the applicable Subsidiary will be liable for any payments made before
receipt and acceptance of a written beneficiary request.

V.   CHANGE OF STATUS       Payments in the event of a change in status will not
be made if no Annual Awards are made for the Performance Year.

  5.1   Pro-Rata Annual Awards. A new Officer/Employee participant, whether
hired or promoted to the position, or an Officer/employee promoted to a higher
salary grade during the Performance Year will receive a pro rata Annual Award
based on the percentage of the Performance Year in which the employee is in a
particular salary grade. An Officer/Employee participant whose salary grade has
been lowered, but whose employment is not terminated during the Performance Year
will receive a pro rata Annual Award based on the percentage of the Performance
Year in which the employee is in a particular salary grade.     5.2  
Termination. An Officer/Employee participant whose employment is terminated
pursuant to a violation of the Company code of conduct or other corporate
policies will not be considered for or receive an Annual Award.     5.3  
Resignation. An Officer/Employee participant who resigns prior to payment
(during or after a Performance Year) will not be eligible for an Annual Award.
If the resignation is due to reasons such as a downsizing or reorganization, or
the ill health of the employee or ill health in the immediate family, the
employee may petition the Plan Administrator and may be considered, in the
discretion of the Plan

9



--------------------------------------------------------------------------------



 



      Administrator, for a pro rata Annual Award. The Plan Administrator’s
decision to approve or deny the request for a pro rata Annual Award shall be
final.     5.4   Death, Disability, Retirement, Leave of Absence. An
Officer/Employee participant whose status as an active employee is changed
during the Performance Year due to death, Disability, Retirement, or Leave of
Absence will receive a pro rata Annual Award. An Officer/Employee participant
whose employment is terminated following the Performance Year but prior to
payment due to death, Disability or Retirement will continue to be eligible for
an Annual Award for the Performance Year. Any such payment or Annual Award
payable due to the death of the Officer/Employee participant will be made to the
named beneficiary, or if no beneficiary is named or if the beneficiary doesn’t
survive the Officer/Employee participant, then to the Officer/Employee
participant’s estate no later than March15 following the applicable Performance
Year. Notwithstanding the above, an Officer/Employee participant who retires, is
on disability or leave of absence and who becomes employed by a competitor of
CMS Energy or Consumers Energy or their subsidiaries or affiliates prior to
award payout will forfeit all rights to an Annual Award, unless prior approval
of such employment has been granted by the Committee. A “competitor” shall mean
an entity engaged in the business of (1) selling (a) electric power or natural
gas at retail or wholesale within the State of Michigan or (b) electric power at
wholesale within the market area in which an electric generating plant owned by
a subsidiary or affiliate of CMS Energy is located or (2) developing an electric
generating plant within the State of Michigan or a market area in which an
electric generating plant owned by a subsidiary or affiliate of CMS Energy is
located.     5.5   Clawback.

  (a)   If, due to a restatement of CMS Energy’s or an Affiliate’s publicly
disclosed financial statements or otherwise, an Officer or Employee is subject
to an obligation to make a repayment or return of benefits to CMS Energy or an
Affiliate pursuant to a clawback provision contained in this Plan, a
supplemental executive retirement plan, the Performance Incentive Stock Plan, or
any other benefit plan (a “benefit plan clawback provision”) of the Company, it
shall be a precondition to the payment of any award under this Plan, that the
Officer or Employee fully repay or return to the Company any amounts owing under
such benefit plan clawback provision. Any and all awards under this Plan are
further subject to any provision of law which may require the Officer or
Employee to forfeit or return any benefits provided hereunder, in the event of a
restatement of the Company’s publicly disclosed accounting statements or other
illegal act, whether required by Section 304 of the Sarbanes-Oxley Act of 2002,
federal securities law (including any rule or regulation promulgated by the
Securities and Exchange Commission), any state law, or any rule or regulation
promulgated by the applicable listing exchange or system on which the Company
lists its traded shares.

10



--------------------------------------------------------------------------------



 



  (b)   To the degree any benefits hereunder are not otherwise forfeitable
pursuant to the preceding sentences of this Section 10.2, the Board or a
Committee delegated authority by the Board (“delegated Committee”), may require
the Officer or Employee to return to the Company or forfeit any amounts granted
under this Plan, if:

  1.   the grant of such compensation was predicated upon achieving certain
financial results which were subsequently the subject of a substantial
accounting restatement of the Company’s financial statements filed under the
securities laws (a “financial restatement”),     2.   a lower payout or Annual
Award (“reduced financial results”), would have occurred based upon the
financial restatement, and     3.   in the reasonable opinion of the Board or
the delegated Committee, the circumstances of the financial restatement justify
such a modification of the Annual Award. Such circumstances may include, but are
not limited to, whether the financial restatement was caused by misconduct,
whether the financial restatement affected more than one period and the reduced
financial results in one period were offset by increased financial results in
another period, the timing of the financial restatement or any required
repayment, and other relevant factors.

      Unless otherwise required by law, the provisions of this Subsection
(b) relating to the return of previously paid Plan benefits shall not apply
unless a claim is made therefore by the Company within three years of the
payment of such benefits.

  (c)   The Board or delegated Committee shall also have the discretion to
require a clawback in the event of a mistake or accounting error in the
calculation of a benefit or an award that results in a benefit to an eligible
individual to which he/she was not otherwise entitled. The rights set forth in
this Plan concerning the right of the Company to a clawback are in addition to
any other rights to recovery or damages available at law or equity and are not a
limitation of such rights.

VI.   MISCELLANEOUS

  6.1   Impact on Benefit Plans. Payments made under the Plan will be considered
as earnings for the Supplemental Executive Retirement Plans (Salary Grades 24
and 25) but not for purposes of the Employees’ Savings Plan, Pension Plan, or
other employee benefit programs.     6.2   Impact on Employment. Neither the
adoption of the Plan nor the granting of any Annual Award under the Plan will be
deemed to create any right in any individual to be retained or continued in the
employment of the Company or any corporation within the Company’s control group.

11



--------------------------------------------------------------------------------



 



  6.3   Termination or Amendment of the Plan. The Board of Directors of the CMS
Energy Corporation may amend or terminate the Plan at any time. Upon
termination, any amount accrued under the Plan will remain in the Plan and be
paid out in accordance with the payment options previously selected. The Plan
Administrator is authorized to make any amendments that are deemed necessary or
desirable to comply with any applicable laws, regulations or orders or as may be
advised by counsel or to clarify the terms and operation of the Plan. The
Company may terminate the Plan and accelerate payment of any deferred benefits
under the Plan if it acts consistent in all respects with the requirements of
Code Section 409A and any applicable regulations with respect to when a
terminated plan may accelerate payment to a participant.     6.4   Governing
Law. The Plan will be governed and construed in accordance with the laws of the
State of Michigan.     6.5   Dispute Resolution. Any disputes related to the
Plan must be brought to the Plan Administrator. The Plan Administrator is
granted full discretionary authority to apply the terms of the Plan, make
administrative rulings, interpret the Plan and make any other determinations
with respect to the Plan. If the Plan Administrator makes an adverse
determination and the participant disagrees with or wishes to appeal the
determination, the participant must appeal the decision to the Plan
Administrator, in writing and not later than 60 days from when the determination
was mailed to the participant. If the participant does not timely appeal the
original determination, the participant has no further rights under the Plan
with respect to the matter presented in the claim. If the participant appeals
the original determination and that appeal does not result in a mutually
agreeable resolution, then the dispute shall be subject to final and binding
arbitration before a single arbitrator selected by the parties to be conducted
in Jackson, Michigan, provided the participant makes such request for
arbitration in writing within 30 days of the final decision by the Plan
Administrator. The arbitration will be conducted and finished within 90 days of
the selection of the arbitrator. The parties shall share equally the cost of the
arbitrator and of conducting the arbitration proceeding, but each party shall
bear the cost of its own legal counsel and experts and other out-of-pocket
expenditures. The arbitrator must use an arbitrary and capricious standard of
review when considering any determinations and findings by the Plan
Administrator.

VII.   AMENDMENT TO REFLECT CODE SECTION 409A

  7.1   Code Section 409A. This Plan has been amended, effective as of January
1, 2005, to comply with the requirements of Section 409A of the Code. To the
extent counsel determines additional amendments may be reasonable or desirable
in order to comply with Code Section 409A, and any other applicable rules, laws
and regulations, such changes shall be authorized with the approval of the Plan
Administrator.

12